Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 9/15/20 is acknowledged and has been considered.

Specification
The abstract of the disclosure is objected to because the phrase “[t]he present disclosure relates to” is redundant in an abstract of the disclosure of a patent application.  Correction is required.  See MPEP § 608.01(b) which includes exemplary phrases with should be avoided in the framing of an abstract. In general, implied phrases such as “provided is”, “is/are provided”, “disclosed is”, “is/are disclosed”, “presented is”, “is/are presented”, “the invention pertains to” and “we have invented”, and so-on, are all redundant. An abstract of the disclosure should simply describe the device or process rather than referring to its provision, disclosure or invention.
The abstract of the disclosure is objected to because on line 2, “systemincludes” should be –system includes--.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 4 is objected to because of the following informalities:  In claim 4, lines 3-4, the phrase “when received the first magnetic force” is informal (and should apparently be --when the first coupler receives the first magnetic force--); similarly in claim 4, lines 6-7, the phrase “when received the second magnetic force” is informal (and should apparently be --when the second coupler receives the second magnetic force--).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, the recitation “an electromechanical brake connected to each wheel…” is confusing in that it is not clear whether this intends to provide a respective brake for each wheel, or a single brake which connects with each of the wheels; similarly, at claim 1, line 9, the recitation of a first clutch connecting the brake to the motor is confusing in that there are plural wheels, and potentially plural brakes (or not, as it is not wholly clear from the recitation at lines 3-4) yet only a single clutch. In claim 2, line 2, the phrase “normally traveling” is confusing in that the specific characteristics which define “normal” travel (and the boundaries outside of which are not normal travel) are not clear from the claim recitation. In claim 6, lines 4-5, the recitation of the screw of the brake being configured to press “a frictional pad configured to brake each wheel of the vehicle” is confusing to the extent that it is not clear whether the recitation intends a single pad braking each of the wheels, or each wheel has a pad (additionally it is not clear whether the recitation intends a single screw is expected operating the brake of each wheel of the vehicle, or each wheel/brake has a respective screw.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Allowable Subject Matter
Claim 1, as understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-13, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davis, Miller teach known motor controls for suspensions; Dodd et al., Dieckmann et al. and Maron teach known motor controls for brakes; Laurent et al. teach a wheel structure with both suspension and braking which may be motor operated, Kriz, II teaches an arrangement where a pair of motors operate a single actuator; Kawahara et al. and Bull teach arrangements for controlling brake actuators on a vehicle; Schadler teaches a motor actuation arrangement where a single motor operates two separate actuable elements of the same type; Hitzinger teaches combined control of steering, propulsion, braking and suspension in a vehicle.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616